Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, i.e. claims 1-4, in the reply filed on 06/06/2022 is acknowledged.
Claims 5-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/06/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, from claim 4, “the fourth fitting is coupled to the side of the tank” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 3, “a combustion heater will heat solely for the bottom” should read “… solely from the bottom”
Paragraph 12, “pure heart pump mode” should read “pure heat pump mode”
Appropriate correction is required.
Claim Objections
Claim 4 objected to because of the following informalities:  
Claim 4 line 2, “rank” should read “tank”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admission of Prior Art, hereinafter AAPA, in view of Stampfer (DE 102012109570 A1).
Note: mapping to AAPA corresponds to the PGPub (US 20200355399 A1) and reference is made to the attached English translation of Stampfer.
Regarding Claim 1, AAPA teaches a system for heating and circulating water (Paragraph 8, “hot water recirculated system”, shown in Figure 1) comprising: 
a reservoir (Paragraph 3, “vertically oriented tank”) for heating, holding, and dispensing water (Intended use of the tank, Paragraph 3 states “a typical hot water system” It is understood that the tank holds water, heats water with heating elements, Paragraph 3, and supplies hot water to the sink, shower, and bath as shown in figure 1) comprising: 
a tank (Paragraph 3, “vertically oriented tank”); 
one or more heating elements (Paragraph 3, “one or two heating elements”); 
a first fitting for intake of unheated water (Annotated Figure 1, first fitting labeled at cold supply inlet); 
a second fitting for the removal of heated water (Annotated Figure 1, second fitting labeled at hot water outlet); 
a third fitting (Annotated Figure 1, third fitting labeled at tank drain) with a valve to drain the tank (Paragraph 9, “installers of hot water recirculated systems have improvised a return inlet by removing the faucet and valve assembly from the drain, adding a “T” fitting, replacing the valve assembly at the end of the T”. Where the valve is shown as the “drain” in figure 1); and 
a fourth fitting for return of the heated water after circulation outside of the tank (Annotated Figure 1, fourth fitting labeled at the T fitting); and 
a circulation system for circulating the heated water (Figure 1, arrows denoting the path of circulation through the system), the circulating system having: an intake coupled to the second fitting (Annotated Figure 1, the second fitting is the start of the denoted circulation path, i.e. the intake), an outlet coupled to the fourth fitting (Annotated Figure 1, the fourth fitting is the end of the denoted circulation path, i.e. the outlet), a central portion therebetween and distributed in a loop through a home or other structure (Paragraph 8, “A hot water recirculated system … [circulates] hot water in a loop through the home”), and a pump (Figure 1, circulator pump) that circulates the heated water from the intake, through the loop, and back to the outlet (Paragraph 8, “A hot water recirculated system … [circulates] hot water in a loop” it is understood that the driving force behind the circulation is the circulator pump, figure 1).

    PNG
    media_image1.png
    780
    657
    media_image1.png
    Greyscale

Annotated Figure 1: 4 fittings labeled

But fails to teach that the fourth fitting has a valve and is a dedicated interface between the reservoir and the circulation system.
However, Stampfer teaches a fitting with a valve (Paragraph 36, “A shut-off valve 14 is intended [to interrupt] the flow through the circulation line 12”) as a dedicated interface between a reservoir and a circulation system (Figure 1, circulation line 12 feeding into the buffer tank 1, therefore, a dedicated interface is formed between the buffer tank 1 and circulation line 12).
AAPA and Stampfer are considered to be analogous because they are both in the same field of water heater circulation systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the water circulation system of AAPA to implement the recirculation line of Stampfer, where a recirculation line including a throttle 13 and shutoff valve 14 is directed to an individual fitting at an upper area 16 of the tank. Thus, the hot water heater system would have 4 individual fittings, as shown in Annotated Figure 2. This would provide the predictable result and benefit of maintaining the temperature profile of the tank, as suggested by Stampfer Paragraph 26, “The stratification in the buffer [reservoir] can be promoted and maintained, in particular, by providing a [heat source], and in that the circulation line opens into the buffer reservoir above the [heat source]” Where it is understood that the heat source described here is originally referring to a solar heat exchanger in communication with the buffer reservoir. It is noted that the ultimate source of the heat is irrelevant when discussing the thermal performance of the stratification in the buffer reservoir, i.e. the heating elements of AAPA likewise heat the water, producing similar results.  

    PNG
    media_image2.png
    780
    657
    media_image2.png
    Greyscale

Annotated Figure 2: Recirculation line of Stampfer applied to the water circulation system of AAPA

Examiner’s Note
	In the translation of Stampfer, it is noted that some instances of the German word “Speicher” are translated as “memory”, e.g. Paragraph 26, “The stratification in the buffer memory”. This is being interpreted as a mistranslation, as Speicher can also be translated as “reservoir”, see Paragraph 26, “the circulation line opens into the buffer reservoir” and Figure 3 of this Office Action. Therefore, all instances of “memory” referring to element 1 will be interpreted as a “reservoir”. 

    PNG
    media_image3.png
    250
    521
    media_image3.png
    Greyscale

Figure 3: Google translation of German word “Speicher”, note memory and reservoir are both provided

Regarding Claim 2, modified AAPA teaches the system of claim 1, wherein the first fitting feeds the unheated water to a bottom portion of the tank (AAPA Paragraph 4, “the cold water feed nipple when so placed will be attached to a pipe that feeds to the bottom of the tank”) below the one or more heating elements (It is understood the upper and lower heating elements of AAPA Paragraph 6 are arranged such that the cold water inlet is below the lower heating element), wherein the second fitting is coupled to a top portion of the tank (AAPA Paragraph 4, “A typically configured tank will include … [a nipple] at the top of the tank from which hot water may be withdrawn from the top of the tank”) above the one or more heating elements (It is understood that the upper and lower heating elements of AAPA Paragraph 6 are arranged such that the hot water outlet is above the upper heating element) and draws the heated water from the top portion of the tank (AAPA Paragraph 4, “… from which hot water may be withdrawn from the top of the tank”), wherein the fourth fitting is coupled to the top portion of the tank (Paragraph 4 of AAPA discloses that, “While both nipples are often at the top of the tank, the cold water feed nipple when so placed will be attached to a pipe that feeds to the bottom of the tank. (Alternatively, cold water may be fed into the bottom of the tank from a nipple placed on the side at or near the bottom of the tank”. Therefore, when modifying AAPA to include a second supply pipe with an outlet similarly lower than the top surface of the tank, it is understood that the nipple for adapting the pipe could either be placed on the side, as described in Stampfer, or alternatively placed on the top surface of the tank and provided with an attached pipe for achieving the appropriate fluid delivery depth, as described by the cold supply pipe of AAPA. It is noted that the circulation pipe 12 opening in the upper area 16 of the reservoir, as required by Stampfer in Paragraph 36, would still be met by relocating the nipple to the top surface of the tank) and returns the heated water to the top portion of the tank (Paragraph 36 of Stampfer, “the circulation pipe opens 12 in an upper area 16 of the buffer [reservoir] 1”).
Regarding Claim 3, modified AAPA teaches the system of claim 2, wherein the fourth fitting returns the heated water to the tank at a first point below a second point at which the second fitting draws the heated water from the tank (Paragraph 36 of Stampfer, “the circulation pipe opens 12 … at least below the uppermost range 2”, i.e. below the outlet of the buffer reservoir as seen in Figure 1 of Stampfer).
Regarding Claim 4, modified AAPA teaches the system of claim 1, wherein the first fitting feeds the unheated water to a bottom portion of the tank (AAPA Paragraph 4, “the cold water feed nipple when so placed will be attached to a pipe that feeds to the bottom of the tank”) below the one or more heating elements (It is understood the upper and lower heating elements of AAPA Paragraph 6 are arranged such that the cold water inlet is below the lower heating element), wherein the second fitting is coupled to a top portion of the tank (AAPA Paragraph 4, “A typically configured tank will include … [a nipple] at the top of the tank from which hot water may be withdrawn from the top of the tank”) above the one or more heating elements (It is understood that the upper and lower heating elements of AAPA Paragraph 6 are arranged such that the hot water outlet is above the upper heating element) and draws the heated water from the top portion of the tank (AAPA Paragraph 4, “… from which hot water may be withdrawn from the top of the tank”), wherein the fourth fitting is coupled to the side of the tank (Annotated Figure 2, circulation line 12 connects at a side of the tank) at a location above a midpoint (Paragraph 36 of Stampfer, “the circulation pipe opens 12 in an upper area 16 of the buffer [reservoir]” i.e. above the midpoint of the tank, as seen in figure 1) and below the second fitting (Paragraph 36 of Stampfer, “the circulation pipe opens 12 … at least below the uppermost range 2”, i.e. below the outlet of the buffer reservoir as seen in Figure 1 of Stampfer) and returns the heated water to the upper portion of the tank (Annotated Figure 2, the circulator pump directs hot water from the second to fourth fittings, where the fourth fitting is in accordance with Paragraph 36 of Stampfer, “the circulation pipe 12 opens in an upper area 16”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200103144 A1, recirculation inlet 118 at upper part of tank, Figure 1
DE 19516941 A1, recirculation inlet at upper part of tank 1, Figure 1
CH 682178 A5, recirculation inlet for preserving temperature layers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762                                                                                                                                                                                         /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762